Dear Mr. Hilton:
Your request for an Attorney General Opinion concerning LSA-R.S. 22: 1065.1, which provides for a two percent premium bond fee collection and remittance, has been forwarded to me for research and reply. Your questions are as follows:
  1) Is the two percent premium bond fee collectible in the case of individuals booked into municipal jail facilities?
  2) If so, who is responsible for the collection and remittance of the fee?
The answer to your first question was dealt with in La. Atty. Gen. Op. No. 00-17 by looking directly to LSA-R.S. 22: 1065.1, which provides in part:
  There shall be a fee on premium for all commercial surety underwriters who write criminal bail bonds in the State of Louisiana. That fee shall be equal to two dollars for each one hundred dollars worth of liability underwritten by the commercial surety. (emphisis added)
The answer to the second part of your question is also provided for in La. Atty. Gen. Op. No. 00-17 and LSA-R.S. 22: 1065.1 which provides in part.
  In furtherance of the payment of this premium fee all commercial surety underwriting criminal bail bonds in the State of Louisiana shall, upon submitting the appearance bond and their power of attorney,  simultaneously pay to the sheriff of the parish a fee of two dollars for each one hundred dollars worth of liability on the bail bond being presented for the release of a person on bail. (emphisis added)
To summarize, in answer to your questions; from the plain language of LSA-R.S. 22: 1065.1:
  1) The 2% fee is to be collected on all bonds.
  2) Only the Sheriff has the authority to collect and remit such fees.
Very truly yours,
    CHARLES C. FOTI, JR. ATTORNEY GENERAL
    BY: ______________________________ ELLISON C. TRAVIS ASSISTANT ATTORNEY GENERAL